DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-29 filed July 28th 2022 are the subject matter of this Office Action.  
Response to Amendment
Applicant’s amendments, filed 07/28/2022 are acknowledged. Claim 2 has been canceled in its entirety, and imported into the scope of claim 1. In view of Applicant’s amendments, the pending 35 USC 102(a)(1) rejections of record have been withdrawn as the teachings of Sommerfeld (US2010/0080863 published 04/01/201), Gardiner (WO2005/107735 published 11/17/2005) and Heuer (US2007/0196442 published 08/23/2007) no longer read on the presently claimed. Additionally, in view of the amendment to claim 1,  the pending 35 USC 103 rejection of claims 1, 5-11, 15-16, 26, 28-29 in view of Sommerfeld (US2010/0080863) has also been withdrawn. 
 Applicant's arguments, filed 07/28/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1, 3-5, 10-14, 17-19, 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakai (WO2008/105325 published 09/04/2008; Machine translation provided) in view of Mukouda (JP2013-066440 published 04/18/2013; Machine translation provided). 
 Sakai exemplifies a 30 mL L-citrulline beverage comprising 1.5 g L-citrulline (5% wt.), 0.15 g citric acid (0.5% wt.) and 5.45 g of carbohydrate (18% wt.), with a pH of 3.5 (abstract, [0005], [0007], [0017], [0027], Example 1, claims 1-4).  Sakai teaches that adjusting the amount of citric acid from 0.15 g to 1.5 g results in a L-citrulline beverage with a pH of 3.88 ([0027]-[0028]). 
Sakai teaches a L-citrulline can be present in up to 10% wt. of the beverage composition (0.5-10% wt. L-citrulline), the sugar can be present in up to 40% wt. of the composition (0.1%-40%wt.)  and the organic acid can be present in up to 5% wt. of the composition (0.1-5% wt. organic acids) wherein the pH of the beverage is between 3-4 (abstract, [0005], [0007], [0017], claims 1-4).   Embraced in teachings of Sakai is a 30 mL aqueous L-citrulline beverage comprising the disclosed amounts of sugars and organic acid, along with 10% wt. L-citrulline, which corresponds to a serving of 3 g L-citrulline, which reads on the limitation of claims 3-4. 
Sucrose and stevia are each taught as suitable sugars to be used in the citrulline beverage ([0005], [0011], claims 1-4). Citric acid is taught as a preferred organic acid, in a range of 0.2%-1.0% wt. in order to improve the taste of the L-citrulline beverage, maintaining a clear beverage and improve the shelf stability of the beverage ([0022]-[0024]).  Flavoring agents, minerals and vitamins are suitable adjuvants to be incorporated into the L-citrulline beverage ([0013]). 
 However, Sakai does not specifically teach wherein the L-citrulline beverage further comprising the carbohydrate sucrose and citric acid is in a powdered formulation.  
Mukouda teaches solid L-citrulline beverage compositions that comprise organic acids and sweeteners (abstract, pages 1-4). The carbohydrate sucrose and stevia are each embraced by Mukouda as suitable sweetening agents for the solid L-citrulline beverage (page 4 paragraphs 3-4). Flavoring agents, minerals and vitamins are suitable adjuvants to be incorporated into the L-citrulline beverage (page 4 paragraphs 3-10). Mukouda teaches that said solid L-citrulline beverage is in a powder format and is reconstituted with water to yield the desired beverage composition, in a total volume of 100-500 mL which overlaps with the 12 fluid oz. range embraced in claim 28 (29.57 mL per 1 fluid oz; page 4 paragraph 10, page 5 paragraphs 1-2).  Applicant is reminded of MPEP 2144.05 in which the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to prepare the clear L-citrulline beverage composition of Sakai comprising the carbohydrate sucrose and the organic acid citric acid, as a powdered formulation in view of Mukouda, in order to yield the claimed composition.
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
Considering Mukouda teaches the methodology of preparing L-citrulline beverages as powdered solid compositions that yield a beverage upon mixing with water, said artisan would have applied the teachings of Mukouda to the clear L-citrulline beverage composition of Sakai, arriving at the claimed powder L-citrulline beverage with a reasonable expectation of success. 
 Regarding the limitations of claims 12 and 14, (wherein stevia is present in 0.05 mg per serving and citric acid is present in 0.5 g per serving), it is noted that both Sakai and Mukouda teach stevia as a suitable sweetening agent for the L-citrulline beverage and Sakai teaches a range of 0.15 g to 1.5 g per serving to yield the desired pH for the L-citrulline beverage (Sakai: [0027]-[0028]). It is also considered well within the capabilities of one of ordinary skill in the art to optimize the amounts of stevia and citric acid to yield the desired sweetness and pH in the L-citrulline composition. The amounts of stevia and citric acid in the powdered L-citrulline beverage are clearly a results effective parameter that a person of ordinary skill would routinely optimize, as shown by Sakai and Mukouda above. Moreover, Mukouda and Sakai provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of stevia and citric acid per serving in the beverage to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
   
 Applicant traverses. Applicant argues that Sakai does not teach wherein the L-citrulline beverage is in a powdered formulation. Applicant further argues that the composition of Sakai is not inherently clear as Table 3 of Sakai discloses that after storing said L-citrulline solution at 60°C for 2 weeks, there is an absorbance of 0.267 at 460 nm. Applicant argues that the presence of an absorbance indicates that the composition of Saka does not remain clear when mixed with water. Applicant further argues that the teachings Mukouda fails to cure the deficiencies of Sakai and that Mukouda does not teach that said citrulline beverage remains clear following mixing with water.   
 
 Response to Arguments
Applicant’s arguments filed 07/28/2022 have been carefully considered but remain unavailing. Regarding Applicant’s contention that Sakai does not specifically teach wherein the L-citrulline composition is in a powdered formulation, the Examiner acknowledges and does not dispute Applicants contention that Sakai does not teach the L-citrulline, carbohydrate and citric acid composition is in a powdered format. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). As set forth above,  Mukouda teaches solid L-citrulline beverage compositions that comprise organic acids and sweeteners and that said solid L-citrulline beverage is in a powder format and is reconstituted with water to yield the desired beverage composition, in a total volume of 100-500 mL which overlaps with the 12 fluid oz. range embraced in claim 28 (29.57 mL per 1 fluid oz; abstract, pages 14, page 4 paragraph 10, page 5 paragraphs 1-2).  As such, it would have obvious to have applied the powdered L-citrulline solid beverage technique from within the prior art of Mukouda to the L-citrulline beverage of Sakai in order to arrive at the claimed composition yielding no more than one would expect from such an arrangement.  
Secondly, regarding Applicant’s contention that the composition of Sakai does not remain clear following reconstitution in water, the examiner remains unpersuaded. The working embodiments of L-citrulline composition of Sakai completely dissolve in distilled water ([0018]-[0021], [0025]-[0028]). Considering the composition is free of colorants and does not comprise any turbidity, the examiner concludes that the composition of Sakai remains clear upon instant reconstitution with water. While Applicant cites Table 3 wherein after storing said solution at 60°C for 2 weeks and there is an absorbance of 0.267 at 460 nm, Applicant is reminded that the claims do not contain structural limitations that require the reconstituted solution to be clear or colorless for an extended period of time. As discussed above, at the time of mixing with water, the citrulline solution of Sakai is completely dissolved and without a colorant and therefore still and reads on the limitations of the claims. Furthermore, Applicant has not provided objective evidence that the citrulline compositions embraced within the teachings of Sakai and Mukouda do not remain clear when instantly mixed with water and therefore the rejection is maintained.   
  
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakai (WO2008/105325 published 09/04/2008; Machine translation provided) and Mukouda (JP2013-066440 published 04/18/2013; Machine translation provided) as applied to claims 1, 3-5, 10-14, 17-19, 26, 28-29 in view of Moinard (US2014/0018424 published 01/16/2014).
 The combined prior art of Sakai and Mukouda render obvious a powdered L-citrulline beverage composition further comprising the saccharide sucrose, stevia, citric acid,  flavoring agents, minerals and vitamins and a pH of 3-4. 
  However, the combination of Sakai and Mukouda do not specifically teach incorporating selenium and zinc into the L-citrulline composition.
Moinard teaches L-citrulline food compositions for medical purposes (abstract, claims 9-10). Moinard teaches that it is advantageous to incorporate zinc compositions, selenium and vitamins into the L-citrulline food composition ([0018]). 
Therefore, one of ordinary skill in the art prior to the time of the inventions would have found it prima facie obvious to incorporate vitamin A, selenium and zinc into the powdered L-citrulline beverage of Sakai and Mukouda in view of Moinard, as said components are taught by Moinard as advantageous to incorporate into L-citrulline compositions used for medical purposes. 
  It is noted that the combined teachings of Sakai, Mukouda and Moinard do not specifically teach wherein the zinc is present in 5 mg per serving, selenium is present in 7 micrograms per serving, and vitamin A is present in 2500 IU per serving. 
However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amounts of zinc, selenium and Vitamin A to yield the desired amount in the L-citrulline composition. The amounts of minerals (zinc, selenium) and vitamins (vitamin A) in the powdered L-citrulline beverage are clearly a results effective parameter that a person of ordinary skill would routinely optimize and it would have been customary for an artisan of ordinary skill to determine the optimal amount of zinc, selenium and vitamin A in the beverage to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Applicant traverses. Applicant asserts that Moinard is related to the use of L-citrulline for reducing the kinetics of tumor development and reduce the incidence of tumors and is unrelated to pre-operative beverage that remains clear when mixed with water. 
 Response to Arguments

 Applicant’s arguments filed 07/28/2022 have been carefully considered but remain unpersuasive. In the present case, Applicant is reminded of MPEP 2145 wherein another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Moinard teaches that it is advantageous to incorporate zinc compositions, selenium and vitamins into the L-citrulline food compositions for medical purposes (abstract, [0018] claims 9-10). Considering the combination of Sakai and Mukouda teach minerals and vitamins are suitable adjuvants to be incorporated into the L-citrulline beverage (Sakai: [0013]), said artisan would have applied the  incorporation of zinc, selenium and vitamin A to citrulline food compositions from within the prior art of Moinard above to the powdered L-citrulline beverage of Sakai and Mukouda, yielding no more than one would expect from such an arrangement.  
  NEW REJECTION NECESSITATED BY AMENDMENT
Claims 6-8, 15-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakai (WO2008/105325 published 09/04/2008; Machine translation provided) and Mukouda (JP2013-066440 published 04/18/2013; Machine translation provided) as applied to claims 1-2,  5, 10-14, 17-19, 26, 28, in view of Sommerfeld (US2010/0080863 published 04/01/2010).
The combined prior art of Sakai and Mukouda render obvious a powdered L-citrulline beverage composition further comprising the saccharide sucrose, stevia, citric acid,  flavoring agents, minerals and vitamins and a pH of 3-4. 
 However, the combination of Sakai and Mukouda do not specifically teach incorporating either caffeine, maltodextrin or theanine into the powdered L-citrulline composition. Furthermore, the combination of Sakai and Mukouda do not specifically teach wherein maltodextrin is present in 44 gm per serving (claim 6), or the ratio of citric acid: maltodextrin is 1:88 or greater (claim 16). Further the combination of Sakai and Mukouda do not specifically teach wherein one serving of the L-citrulline composition comprises 60 grams of ingredients. 
Sommerfeld teaches a powdered beverage composition comprising the carbohydrates trehalose and sucrose, citrulline malate, 100 mg caffeine (via dicaffeine malate), theanine, malic acid, the sweetener rebaudioside A, the flavoring agent passionfruit flavor #123 ([0052]-[0053], Table 4). Sommerfeld teaches incorporating maltodextrin (Maltrin QD 500) into the powdered beverage composition in up to 6.5% wt. of the composition as maltodextrin helps absorb moisture as well as soften the flavor of the beverage composition ([0028]-[0029]). Sommerfeld exemplifies powdered compositions wherein the citric acid: maltodextrin ratio is 4:1 ([0046], [0049]). 
 As evidenced by CAS Registry Database, citrulline malate of Sommerfeld is composed of L-citrulline with malic acid salt (see CAS Registry No. 70796-17-7). 

    PNG
    media_image1.png
    717
    955
    media_image1.png
    Greyscale

Sommerfeld teaches that said packet is added to 16 oz of water, which reads on the limitation of “about 12 oz” ([0048]). As evidenced by Miyake (US Patent 4,219,571 published 08/26/1980), the sweetener Rebaudioside A is a component of stevia (col. 2 lines 45-50), which reads on the limitation of claim 10-11.  
Therefore, one of ordinary skill in the art prior to the time of the inventions would have found it prima facie obvious to incorporate caffeine, maltodextrin and theanine  into the powdered L-citrulline beverage of Sakai and Mukouda in view of Sommerfeld. MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the present case it was known in the art of Sommerfeld to incorporate maltodextrin, theanine and caffeine into powdered L-citrulline compositions comprising citric acid. Accordingly, one of ordinary skill in the art would have applied the methodology of Sommerfeld to the powdered L-citrulline and citric acid beverage of Sakai and Mukouda, arriving at the claimed powdered L-citrulline beverage with a reasonable expectation of success. 
 Regarding the limitation wherein the pH of the powdered beverage when mixed with water comprises a pH of 3.7-4.5, comprises an osmolarity of 265-300 milliosmole (claims 17-19), or yields a total energy of 200 calories per serving (claim 29), Applicant is respectfully reminded that properties (such as the pH, osmolarity, and calorie delivery of the composition) are considered characteristic features of the claimed product.   
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the powdered citrulline composition of Sakai, Mukouda and Sommerfeld does not comprise a pH of 3.7-4.5, does not comprise an osmolarity of 265-300 milliosmole nor delivery at least 200 calories of energy to the consumer.  
Regarding the limitation wherein the powdered beverage is administered as a pre-operative beverage such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as a pre-surgical beverage), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the cited prior art of Sommerfeld teaches each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Lastly, while it is noted that Sommerfeld does not specifically teach wherein maltodextrin is present in 44 g per serving, or wherein the ratio of citric acid: maltodextrin is 1:88 (claims 6, 16), or wherein one serving of the composition comprises 60 gm of ingredients, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amounts of maltodextrin and citric acid to yield the desired sweetness in the L-citrulline composition, as well as optimize the total mass of ingredients in the L-citrulline composition. The amounts of maltodextrin, citric acid and total mass of components in the powdered L-citrulline beverage are clearly results effective parameters that a person of ordinary skill would routinely optimize, as shown by Sommerfeld above. Moreover, Sommerfeld provides a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of stevia and citric acid per serving in the beverage to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Double Patenting-Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,102,994. 
  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims 1-33 of U.S. Patent No. 11,102,994 are directed to overlapping L-citrulline beverage composition further composed of the same amounts of maltodextrin, citric acid, vitamins and minerals that are clear and colorless upon mixing with water. 
 Applicant traverses and requests that the rejection be held in abeyance until otherwise allowable subject matter is identified. 
Response to Arguments
  Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. As shown below, the presented claims are not found allowable. Secondly, Applicant’s statement that a terminal disclaimer will be filed when amended claims are found allowable does not comply with 37 CFR 1.111(b) (which only permits that objections and requirements as to form be held in abeyance): 37 CFR 1.111(b) states that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections [“objections” does not include rejections] or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
In the present case, the Applicant has failed to distinctly and specifically point out the supposed errors in the examiner’s action and failed to point out the specific distinctions between the pending claims of the instant application and claims 1-33 of U.S. Patent 11,102,994 that make the instantly claimed patentable. The examiner notes that any future response must address the non-statutory double patenting rejection of record, either by presenting arguments why the rejection is not applicable, or by filing a terminal disclaimer over the patent.  A request to hold a (full) rejection in abeyance is not permitted, and will not be considered to be in compliance with 1.111, and will not be held as a bona fide attempt to advance the application to final action.
Conclusion
In view of the rejections set forth above, no claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        




/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        

/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628